Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.001 per share, of Pier 1 Imports, Inc., a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: September 19, 2016 Alden Global Opportunities Master Fund, LP By: Alden Global Capital LLC Investment Manager By: /s/ Heath Freeman Name: Heath Freeman Title: President Alden Global Capital LLC By: /s/ Heath Freeman Name: Heath Freeman Title: President /s/ Heath Freeman Heath Freeman
